Citation Nr: 1221890	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-44 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the act.  The application for the claim shall contain the information and evidence VA requires.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2011), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203 (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In a timely March 2009 claim, the appellant provided his service number and contended that he was eligible for a one-time payment from the FVEC fund as a result of service in the 7th Replacement Company, Md Replacement Battalion, from May 20, 1942, to June 16, 1945.

The appellant also submitted a document which stated that he served in the "Lone Wolf's Intelligence Unit" from May 20, 1942, to May 19, 1943, with service in "Anderson's Guerrilla" from May 20, 1943 to February 10, 1944, followed by service with the "R.O.T.C. Hunters" from February 11, 1944, to July 1945.  The appellant also submitted a document which stated that he had enlisted on June 16, 1945, in the 3rd Replacement Battalion, and had no prior enlistments.  A third document indicated that the Veteran had been found guilty of being absent without leave in July 1945, at which time he reported his unit as the 1st Light Company, 5th MP Company.  A fourth document stated that the Veteran served in the "ROTC Hunters" until 20 May 1942; served in the 49th Regiment "ROTC" from May 21, 1942, to April 20, 1945; was attached to the "11th Airborne" from April 22, 1945 to June 15, 1945; served in the 3rd Replacement Battalion from June 17, 1945, to June 30, 1945; served in the 5th MP Company of the Philippine Army from July 1, 1945, to August 7, 1945; and served in the 9th Replacement Company from August 8, 1945, to January 24, 1946.  The document also stated that the Veteran has served as a civilian guerrilla.

The RO has noted on multiple occasions that the appellant's name was listed as a common name in the Reconstructed Recognized Guerrilla Roster maintained by the RO.  The RO requested verification of service by the applicable United States service department using the spelling of the appellant's full name, service number, place and date of birth, dates of service and unit designations provided by the appellant in his supporting documents.  In September 2009, September 2010, and December 2011, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the FVEC Fund and, thus, denied his claim.

In his subsequent appeal, the appellant has submitted additional documentation, written lay statements, and Board testimony contesting the RO's decision and attesting to his service as a patrol in the recognized guerillas.  However, none of that submitted documentation and lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203 (2011).  On the contrary, that evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund.  Therefore, his claim for benefits must be denied.

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund and the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


